Case 8:20-cv-02936-CEH-CPT Document 12 Filed 12/16/20 Page 1 of 5 PageID 93




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TODD SMITH,

       Plaintiff,

v.                                                    Case No. 8:20-cv-2936-T-36CPT

AUTOMATIC DATA PROCESSING, INC.
And CORELOGIC BACKGROUND
DATA, LLC,

       Defendants.

______________________________________

  DEFENDANT, AUTOMATIC DATA PROCESSING, INC.’S MOTION TO FILE
EXHIBITS UNDER SEAL PURSUANT TO LOCAL RULE 1.09 AND INCORPORATED
                      MEMORANDUM OF LAW

       Defendant, Automatic Data Processing, Inc. (“ADP”), by and through its undersigned

counsel, files its Motion to File Exhibits Under Seal Pursuant to Local Rule 1.09, and hereby

moves for the Court to place Exhibits 2, 3, and 4 under seal that ADP offers in support of its

Motion to Dismiss Plaintiff’s Complaint. In further support, ADP states as follows:

       1.      The confidential documents that ADP relies upon in support of its Motion to

Dismiss will aid the Court in ruling on the Motion.

       2.      The confidential documents that ADP relies upon in support of its Motion to

Dismiss are directly at issue and incorporated by reference within Plaintiff’s Complaint.

       3.      The confidential documents that ADP relies upon in support of its Motion to

Dismiss contain sensitive information that should be shielded from the public record, including

information that Plaintiff alleges in his Complaint is inaccurate.

       4.      ADP recognizes that Local Rule 1.09(c) includes a one-year period to seal

documents, absent the showing up good cause. In this instance, due to the sensitive nature of the


                                                 1
Case 8:20-cv-02936-CEH-CPT Document 12 Filed 12/16/20 Page 2 of 5 PageID 94




documents, ADP requests that the exhibits remain under seal until the close of the case in the event

it extends beyond one year, at which time they should be destroyed.

                                  MEMORANDUM OF LAW

       In this district, a motion to seal must include:

               (i) an identification and description of each item proposed for
               sealing; (ii) the reason that filing each item is necessary; (iii) the
               reason that sealing each item is necessary; (iv) the reason that a
               means other than sealing is unavailable or unsatisfactory to preserve
               the interest advanced by the movant in support of the seal; (v) a
               statement of the proposed duration of the seal; and (vi) a
               memorandum of legal authority supporting the seal.

       See Local Rule 1.09, M.D. Fla.

       The Eleventh Circuit has recognized that documents filed in support of pre-trial motions

that require judicial resolution are subject to a common-law right of access that gives the public

the right to inspect and copy judicial records. Romero v. Drummond Co., 480 F.3d 1234, 1245

(11th Cir. 2007) (citing Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1312

(11th Cir. 2001)). However, this right is not absolute, and it can be overcome by a showing of

good cause, which requires balancing the right of access against the other party’s interest in

keeping the information confidential. Id. at 1246.

       This Court has also recognized that:

               Considerations include whether allowing access would impair court
               functions or harm legitimate privacy interests, the degree and
               likelihood of injury if the documents are made public, the reliability
               of the information, whether there will be an opportunity to respond
               to the information, whether the information concerns public officials
               or public concerns, and the availability of a less-restrictive
               alternative to sealing.

Riley v. Goodyear Tire & Rubber Co., No. 3:17-CV-727-J-34PDB, 2019 WL 3944432, *2 (M.D.

Fla., Aug. 21, 2019) (citing Romero, 480 F.3d at 1246).



                                                  2
Case 8:20-cv-02936-CEH-CPT Document 12 Filed 12/16/20 Page 3 of 5 PageID 95




       In this instance, Plaintiff alleges that background screening conducted by ADP contained

incorrect information that caused him harm. Those reports are directly at issue and incorporated

by reference into Plaintiff’s Complaint. This information is being offered to the Court as Exhibits

2, 3 and 4 to its Motion to Dismiss. Given the nature of the information contained in a background

report, ADP believes that the privacy interests of the Plaintiff outweigh any public interest in the

reports to be filed under seal.

                                         CONCLUSION

       WHEREFORE, ADP respectfully requests that this Court grant the instant Motion to Seal

and issue an Order permitting Defendant to file under seal Exhibits 2-4 to its Motion to Dismiss

Plaintiff’s Complaint and Incorporated Memorandum of Law.

                                  RULE 3.01(g) CERTIFICATION

       In accordance with Local Rule 3.01(g), ADP’s counsel reached out to Plaintiff’s counsel,

David T. Knight and Defendant, CoreLogic Background Data, LLC’s counsel, Gillian Williston

regarding the subject matter of this motion and to determine whether there is any opposition.

Counsel have not yet responded as of the filing of this Motion. The undersigned will update the

Court if any opposition is received.




                                                 3
Case 8:20-cv-02936-CEH-CPT Document 12 Filed 12/16/20 Page 4 of 5 PageID 96




     Submitted this 16th day of December 2020.


                                                 FISHER & PHILLIPS, LLP

                                                 s/Michelle I. Anderson
                                                 MICHELLE L. ANDERSON, ESQ.
                                                 Florida Bar No. 0040585
                                                 BRETT P. OWENS, ESQ.
                                                 Florida Bar No. 0112677
                                                 RICHARD A. MILLISOR, ESQ.
                                                 Ohio Bar No. 0062882 (Pro Hac Vice
                                                 Forthcoming)
                                                 101 East Kennedy Blvd., Suite 2350
                                                 Tampa, Florida 33602
                                                 Telephone: (813) 769-7500
                                                 Facsimile: (813) 769-7501
                                                 Email: manderson@fisherphillips.com
                                                 Email: bowens@fisherphillips.com
                                                 Email: rmillisor@fisherphillips.com

                                                 Counsel for Defendant, Automatic Data
                                                 Processing, Inc.




                                           4
Case 8:20-cv-02936-CEH-CPT Document 12 Filed 12/16/20 Page 5 of 5 PageID 97




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of December 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will automatically send an e-mail

notification of such filing to the following:

       Gillian Williston, Esq.
       Email: Gillian.Williston@troutman.com
       Counsel for Defendant, CoreLogic Background Data, LLC.

       David T. Knight, Esq.
       Email: DavidKnight@DavidKnightLaw.com
       Counsel for Plaintiff



                                                     s/ Michelle I. Anderson
                                                     Attorney




                                                 5
